Citation Nr: 0414199	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from October 1979 to 
February 1980 in the Army.  He also had unverified periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) during the 1980s.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the veteran's claim seeking 
entitlement to service connection for residuals of a right 
knee injury.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although the veteran's active duty service for the period 
from October 1979 to February 1980 has been verified, his 
periods of active duty for training after February 1980 have 
not yet been verified.  Also, no service medical records from 
the veteran's time in the Reserves have been obtained.  In 
July 1984, the National Personnel Records Center (NPRC) 
reported that the veteran was assigned to a Reserve Unit, and 
that requests for information should be forwarded to the unit 
of assignment.  In January 2000, a request was made to the 
Commander of the 387th Engineering Company for verification 
of the veteran's periods of service, as well as for a copy of 
all of the veteran's service medical records.  No response 
was received.  In May 2000, the NPRC wrote that a copy of a 
document for verification of the veteran's active duty for 
training was being mailed; however, the aforementioned 
document is not of record.  The NPRC also wrote that the 
veteran's medical records were not a matter of record.

One possible location for the veteran's service personnel and 
medical records would be with the Adjutant General of the New 
Mexico National Guard.  The veteran reported at his hearing 
(page 8) that he transferred to the National Guard in 1985.  
Accordingly, the RO should attempt to obtain the veteran's 
service personnel and medical records from the Adjutant 
General as well as from the 387th Engineering Company.  The 
veteran's periods of ACDUTRA for the period from 1980 to 1984 
must be verified, and any service medical records from this 
time period, including any hospitalization records from 
Kirtland Air Force Base Hospital must be obtained.  If they 
cannot be obtained, then this must be documented in the 
claims folder.  

At his hearing, the veteran also described treatment from Dr. 
J.G. in 1984 (page 6), as well as from the New Mexico 
Orthopedic Associates (page 13).  It is noted that there is a 
September 1982 treatment record from the New Mexico 
Orthopedic Associates of record.  Furthermore, on his 
original application, the veteran listed treatment from Dr. 
W.S. at "Wm Beaumont".  It is not clear if the veteran 
meant the William Beaumont Army Medical Center in Texas, or a 
different William Beaumont Hospital.  This should be 
clarified, and then pursuant to Littke v. Derwinski, 1 
Vet.App. 90 (1990), the RO should obtain all of the 
aforementioned records. 

In view of the foregoing, this case is REMANDED for the 
following development:

1.  Verify all of the veteran's periods 
of ACDUTRA from when he was in the 
Reserves after February 1980.  Efforts to 
verify this period of training should be 
made with the 387th Engineering Company, 
the US Army Reserve Personnel Center, as 
well as with the Adjutant General of the 
New Mexico National Guard.  Assure that 
proper documentation of such service is 
included in the claims folder.

2.  Ensure that all of the veteran's 
service medical records from when he was 
in the Reserves are in the claims folder.  
These records should be obtained from the 
veteran's Reserve unit or from the US 
Army Reserve Personnel Center, or from 
the Adjutant General of the New Mexico 
National Guard.  Also, obtain any 
clinical records from Kirtland Air Force 
Base Hospital or from the William 
Beaumont Army Medical Center of the 
veteran's from the NPRC.  If these 
records cannot be obtained, this fact 
should be documented for the claims 
folder.  

3.  Attempt to obtain all of the 
treatment records from the Kirtland Air 
Force Base Hospital, the New Mexico 
Orthopedics Associates, William Beaumont 
Hospital (or William Beaumont Army 
Medical Center), as well as records from 
Dr. J. G from 1984.  If these records 
cannot be obtained, this fact should be 
documented for the claims folder.  

4.  If any records are obtained showing 
that the veteran sustained an injury to 
his right knee while in the Reserves, 
schedule the veteran to be accorded a VA 
examination to determine the nature and 
etiology of any right knee disorders, and 
to answer specifically whether any 
currently diagnosed right knee disorders 
are the result of an injury to the right 
knee while in the Reserves.  

5.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

6.  After the development requested above 
has been completed, review the veteran's 
claim of entitlement to service 
connection for a right knee disability.  
In the event that the claim on appeal is 
not resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




